MEMORANDUM OF DECISION.
George Bennett appeals from a judgment entered by the Superior Court, Androscog-gin County, on a jury verdict of guilty of aggravated assault, 17-A M.R.S.A. § 208 (1983). He challenges the sufficiency of the evidence to support the verdict. Viewing the evidence in the light most favorable to the State, the jury rationally could have found beyond a reasonable doubt every element of the offense charged. See State v. Barry, 495 A.2d 825, 826 (Me.1985); State v. Heald, 367 A.2d 1372, 1374 (Me.1972).
The entry is:
Judgment affirmed.
All concurring.